Citation Nr: 9906228
Decision Date: 03/05/99	Archive Date: 06/24/99

DOCKET NO. 97-33 886A              DATE MAR 05, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Newark, New Jersey

THE ISSUE

The propriety of the initial 50 percent evaluation assigned for the
veteran's service-connected post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: New Jersey Department of Military and
Veterans' Affairs

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

K. Ehrman, Counsel 

INTRODUCTION

The veteran had active duty from May 1963 to June 1971.

This matter comes before the Board of Veterans Appeals (Board) on
appeal from a September 1993 rating decision of the RO, which
denied service connection for PTSD. The veteran appealed. Following
a February 1996 hearing, the hearing officer established service
connection for PTSD; that decision was implemented in a February
1996 rating decision that, effective June 1992, assigned a 50
evaluation for the condition; a temporary total 100 percent
evaluation was assigned for hospitalization from October 1995 to
December 1995, and the 50 percent evaluation was thereafter
reinstated. The veteran timely appealed that decision to the Board.

In October 1998, the veteran and his spouse testified at a hearing
before the undersigned Member of the Board sitting at the RO
(Travel Board hearing).

As a final preliminary matter, the Board notes that the RO
considered the claim as one for an increased rating. However,
inasmuch as the veteran has appealed the initial evaluation
assigned in conjunction with the grant of service connection for
PTSD, the issue is best characterized as on the title page of this
decision. Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20,
1999).

REMAND

A review of the veteran's claims file indicates that further
development of this case is warranted.

The report of the veteran's most recent VA psychiatric examination
in April 1997 indicates that his VA claims file was not available
for review by the examiner. That report also includes little detail
for evaluating the severity of service-connected PTSD. While the
examiner observed that symptoms of service-connected PTSD included
nightmares, sleep disturbance, and bouts of uncontrolled anger
(described

- 2 -

as episodes of "going berserk [sic]"), he did not indicate either
the current frequency or severity of such symptoms. The examiner
also did not explain what the assigned Global Assessment of
Functioning (GAF) scale score meant and how, without review of the
claims file, he arrived at the score assigned for the prior year
(45, for each the current and prior year score.) Thus, the Board
finds the veteran should be afforded a thorough and contemporaneous
VA psychiatric examination, to include a review of the documented
clinical history of record, and sufficient clinical findings and
explanations to adequately assess the severity of service-connected
PTSD. During the veteran's October 1998 hearing, he specifically
requested that, should further examination be necessary, such
examination should take place at the East Orange (New Jersey) VA
Medical Center.

Prior to the examination of the veteran, however, outstanding
pertinent VA records should be associated with the record so that
the examiner can review the veteran's pertinent medical history. In
statements of May 1993 and April 1997, as in his October 1998
hearing testimony, the veteran indicated that he continues to
receive treatment from the VA Veterans Center and VA Medical Center
(VAMC) in Philadelphia, Pennsylvania, as well as from the
Coatesville, Pennsylvania VAMC. Thus, records from these facilities
dating from October 1996 should be obtained. While the record
reflects a December 1997 RO request for copies of any PTSD clinic
records from the Philadelphia Veterans Center, no reply is of
record. Additionally, while the veteran has repeatedly stated that
the Coatesville VAMC treatment was from October to December 1996,
the RO requested and obtained records dated up to December 1995.

Additionally, in July 1997, the RO requested copies of all hospital
summaries and outpatient treatment records dated from April 1996 to
the present. A July 1997 reply from the Philadelphia VAMC indicates
that no additional outpatient treatment records exist, and that the
veteran was seen there only for VA examinations. However, given the
vague wording of both the request and the reply, and the veteran's
insistence that additional records exist that have not been
obtained, it remains unclear whether there are any outstanding
hospital or PTSD clinic records. In this regard, the Board would
point out that in an April 1997 statement, the veteran specifically
identified the names of various VA treating physicians, none of

- 3 -

whom performed his recent VA examinations; hence, further inquiry
should be made. Finally, the Board notes that veteran has
repeatedly referred to recent treatment at the Martinsville,
Pennsylvania, VA Medical Center. No recent request has been made
for copies from any treatment records from this VA medical
facility. )Accordingly, attempts should be made to obtain and
associate with the record all outstanding medical treatment any
additional VA treatment records, for use and consideration in the
appeal.

The veteran has asserted that he is unemployable due to his
service-connected PTSD, and that he receives disability
compensation from the Social Security Administration (SSA),
possibly by reason of a heart disability. As no SSA records
currently are associated with the claims file, the RO should obtain
a copy of the SSA disability determination decision, and copies of
any relevant medical records underlying that determination.

Finally, the Board notes that in, adjudicating the veteran's claim,
the RO should specifically address his claim that he is unable to
work due to his PTSD. In this regard, the Board would point out
that consideration of whether an increased rating is warranted on
an extra-schedular basis, pursuant to 38 C.F.R. 3.321 (1998),
appears appropriate. The RO should also consider and address the
former applicable schedular criteria, which provided three
independent bases for assignment of a 100 percent evaluation for
PTSD: virtual isolation in the community; psychoneurotic symptoms
bordering on gross repudiation of reality; and demonstrable
inability to obtain and retain employment. See 38 C.F.R. 4.132,
Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 95, 97
(1996). Furthermore, aside from the assignment of a temporary total
evaluation for the veteran's period of hospitalization in 1995, the
RO should consider whether a "staged rating," as prescribed by in
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), is
appropriate in this case.

Accordingly, this case is hereby REMANDED to the RO for the
following:

1. The RO should obtain and associate with the claims file, any
outstanding VA medical records pertaining to

hospital and out-patient treatment, individual or group therapy,
and PTSD clinic treatment from the VAMC in Philadelphia,
Pennsylvania, as well as the Veterans Center located in
Philadelphia, Pennsylvania, dated from June 1993 to the present, as
well as the VA Medical Centers located in Coatesville and
Martinsville, Pennsylvania, dated from May 1992 to the present. If
any requested records are unavailable or any search otherwise
yields negative results, that fact should clearly be documented in
the claims file.

2. The RO should obtain and associate with the record copies of the
disability determination pertinent to the veteran's claim for
social security disability benefits, along with all medical records
relied upon in reaching that determination.

3. After associating all available pertinent records with the
claims file, the RO should arrange for the veteran to undergo VA
psychiatric examination (at the East Orange VAMC) to determine the
severity of service- connected PTSD. The veteran's claimsfile and
a complete copy of this REMAND. must be made available and be
reviewed by the examiner in connection with the examination. All
indicated tests and studies should be accomplished, to include
psychological testing, and all pertinent clinical findings should
be reported in detail. Regarding the latter, the examiner should
specifically render findings with respect to the existence and
extent of memory loss; depressed mood; anxiety; panic attacks;
sleep impairment; impaired judgment, speech, impulse control and/or
thought processes; neglect of personal hygiene and appearance;
suicidal ideation; and delusions or

- 5 -

hallucinations. The examiner also should render a multi-axial
diagnosis, including assignment of a Global Assessment of
Functioning (GAF) score and explanation of what the score means. If
more than one psychiatric disorder is diagnosed, the examiner
should indicate whether it is possible to distinguish (isolate) the
symptomatology attributable to PTSD from other diagnosed
disorder(s), and, if so, what portion or percentage of the GAF
score reflects impairment due to PTSD.

The examiner also should specifically comment upon whether the
veteran's PTSD results in severe social and industrial impairment,
or whether it results in virtual isolation in the community,
psychoneurotic symptoms bordering on gross repudiation of reality,
or demonstrable inability to obtain or retain employment (total
occupational and social impairment). All examination findings,
along with the complete rationale for each opinion expressed and
conclusion reached (to include citation to specific evidence of
record, if necessary) should be set forth in a typewritten report.
The report should be associated with the other evidence on file in
the veteran's claims folder.

4. After completion of the relevant development above, and after
undertaking any additional development deemed warranted by the
record, the RO should consider the propriety of the initially
assigned evaluation of 50 percent for PTSD. review the veteran's
claim for an increased rating for service-connected PTSD, on the
basis of all pertinent evidence of record, to include all that
added to the record since the last supplemental statement of the
case, and all applicable

- 6 -

laws, regulations, and case law. The RO should specifically address
the considerations noted above, to include whether the veteran is
shown to be unemployable due to PTSD, whether an increased
evaluation on an extra-schedular basis is warranted, and whether a
"staged rating is appropriate."

5. Adjudication of these claims should include consideration of
whether an increased rating on an extra-schedular basis, pursuant
to the provisions of 38 C.F.R. 3.321 (1998), is warranted. The RO
should provide adequate reasons and basis for its decisions, citing
to all governing legal authority and precedent not previously
cited, and addressing all issues and concerns that are noted in
this REMAND.

6. If the benefit sought by the veteran continues to be denied, he
and his representative should be furnished a supplemental statement
of the case, as to both the issues of an increased rating for
service-connected PTSD and TRIU. They should be afforded the
appropriate opportunity to submit written or other argument in
response thereto before his case is returned to the Board for
further appellate consideration.

The purpose of this REMAND is accomplish additional development,
and it is not the Board's intent to imply whether the benefits
requested should be granted or denied. The appellant need take no
action until otherwise notified, but he and/or his representative
may furnish additional evidence and argument while the case is in
remand status. See Colon v. Brown, 9 Vet. App. 104, 108 (1996);
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown,
8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by

- 7 -

the United States Court of Veterans Appeals for additional development or
other appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,M21-1,
Part IV, directs the Ros to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Veterans Appeals. This
remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R.
20.1100(b) (1998).

